[Cite as State v. Mogle, 2021-Ohio-1741.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      DARKE COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 2020-CA-2
                                                 :
 v.                                              :   Trial Court Case No. 2019-CR-153
                                                 :
 RANDY R. MOGLE                                  :   (Criminal Appeal from
                                                 :   Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                            OPINION

                              Rendered on the 21st day of May, 2021.

                                            ...........

JAMES D. BENNETT, Atty. Reg. No. 0022729, Assistant Prosecuting Attorney, Darke
County Prosecutor’s Office, 504 South Broadway, Greenville, Ohio 45331
      Attorney for Plaintiff-Appellee

ALEXANDER S. PENDL, Atty. Reg. No. 0093792, 121 West Third Street, Greenville,
Ohio 45331
      Attorney for Defendant-Appellant

                                            .............




TUCKER, P.J.
                                                                                       -2-


        {¶ 1} Defendant-appellant Randy R. Mogle appeals from his convictions for

aggravated arson and engaging in a pattern of corrupt activity, which followed his pleas

of no contest after the trial court overruled Mogle’s two motions to suppress statements

made during three custodial interrogations. For the reasons that follow, we affirm the

judgment of the trial court.



                          I.    Factual and Procedural Background

        {¶ 2} According to the record before us, Mogle, who is a resident of Greenville,

Darke County, Ohio, was a suspect in theft offenses which occurred in Indiana. On June

10, 2019, Mogle was arrested on a felony warrant and transported to the Darke County

Sheriff’s Office, where he was interviewed by law enforcement officers from Indiana for

approximately 2.5 hours. Because he was also a suspect in numerous arson offenses

in Darke County, he was subsequently interviewed by Christopher Clark, a Darke County

Sheriff’s Department Detective. That interview, which occurred immediately after the

interview by the Indiana authorities, lasted for approximately one hour.

        {¶ 3} On June 12, 2019, Clark again interviewed Mogle at Mogle’s request. The

interview, which was conducted in the Darke County Jail, lasted approximately 87

minutes. Mogle was later transferred to a jail facility in Indiana. On June 13, Clark

interviewed Mogle a third time at the Indiana jail. The interview lasted approximately one

hour.

        {¶ 4} On June 25, 2019, Mogle was indicted in Darke County on 44 counts of

arson, 11 counts of aggravated arson, one count of engaging in a pattern of corrupt

activity, and one count of conspiracy to engage in a pattern of corrupt activity. Mogle
                                                                                       -3-


filed a motion to suppress statements made during the June 10, 2019 interview with

Detective Clark. He later filed a second motion to suppress statements made during the

two subsequent interviews with Clark. A suppression hearing was conducted, and the

trial court overruled the motions to suppress.

      {¶ 5} Thereafter, Mogle entered pleas of no contest to one count of aggravated

arson and one count of engaging in a pattern of corrupt activity. The remaining counts

were dismissed. Mogle was sentenced to a term of ten years in prison on each offense,

with the two sentences to be served concurrently.

      {¶ 6} Mogle appeals.



                                        II.      Analysis

      {¶ 7} Mogle’s sole assignment of error states the following:

      THE     TRIAL    COURT      ERRED       BY   OVERRULING        DEFENDANT-

      APPELLANT’S MOTIONS TO SUPPRESS.

      {¶ 8} Mogle asserts that the trial court’s denial of his motions to suppress was

erroneous.   In support, he claims his statements were coerced by improper police

conduct.

      {¶ 9} The Fifth Amendment to the United States Constitution provides that no

person shall be compelled to be a witness against himself. In order to ensure that this

right is protected, statements resulting from custodial interrogations are admissible only

after a showing that the police have followed the procedural safeguards described in

Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). This court

has further explained this protection in State v. Porter, 178 Ohio App.3d 304, 2008-Ohio-
                                                                                          -4-


4627, 897 N.E.2d 1149 (2d Dist.), wherein we stated:

             In Miranda v. Arizona, * * *, the Supreme Court was concerned that

      the circumstances of custodial interrogation and interrogation techniques

      police are apt to use may be so overbearing as to render involuntary a

      suspect's decision to waive his Fifth Amendment privilege against

      incriminating himself in criminal activity by a confession of guilt. To avoid

      that difficulty, Miranda required a prescribed warning of rights that must

      precede custodial interrogation, and further held that when those rights are

      waived by the suspect in custody, any subsequent statement the suspect

      makes is presumed to be voluntary.

             The Miranda presumption applies to the conditions inherent in

      custodial interrogation that compel the suspect to confess. It does not

      extend to any actual coercion police might engage in, and the Due Process

      Clause   continues      to   require   an     inquiry   separate   from   custody

      considerations and compliance with Miranda regarding whether a suspect's

      will was overborne by the circumstances surrounding his confession.

      Dickerson v. United States (2000), 530 U.S. 428, 120 S.Ct. 2326, 147

      L.Ed.2d 405. Voluntariness of a confession and compliance with Miranda

      are analytically separate inquiries.        State v. Petitjean (2000), 140 Ohio

      App.3d 517, 748 N.E.2d 133; State v. Chase (1978), 55 Ohio St.2d 237,

      378 N.E.2d 1064. A confession may be involuntary even when Miranda

      warnings are given, or even if Miranda warnings are not required.

      Dickerson; Petitjean.
                                                                                        -5-


Id. at ¶ 13-14.

       {¶ 10} The Ohio Supreme Court has declared that, “[i]n deciding whether a

defendant's confession is involuntarily induced, the court should consider the totality of

the circumstances, including the age, mentality, and prior criminal experience of the

accused; the length, intensity, and frequency of interrogation; the existence of physical

deprivation or mistreatment; and the existence of threat or inducement.”          State v.

Edwards, 49 Ohio St.2d 31, 358 N.E.2d 1051 (1976), paragraph two of the syllabus,

overruled on other grounds, 438 U.S. 911, 98 S.Ct. 3147, 57 L.Ed.2d 1155 (1978); State

v. Hall, 2018-Ohio-2321, 114 N.E.3d 730, ¶ 36 (2d Dist.).

       {¶ 11} We begin by noting that there is no dispute that Mogle was properly advised

of his Miranda rights prior to each of the three interviews with Detective Clark. Thus, the

only issue before us is whether the trial court erred in its conclusion that there was no

police misconduct that occurred during the interviews that caused Mogle to make

incriminating statements.

       {¶ 12} The first interview, which was audio- and video-recorded, lasted slightly

more than three hours when considered in conjunction with the interview by Indiana law

enforcement officers. Clark was involved in the last hour of the interview. Mogle’s

hands were handcuffed behind his back for the last two hours of the interview. He was

seated on a couch and did not make any complaints of discomfort until the end of the

interview, at which point he indicated the handcuffs were causing his hands to fall asleep.

He also asked to use the restroom, and he was permitted to do so within one minute of

making the request. The interview ended at that time.

       {¶ 13} After reviewing the entirety of the interview, we cannot conclude that the
                                                                                        -6-


circumstances were overly coercive. While this interview was lengthy and conducted

with Mogle in handcuffs, he did not express any discomfort or request a break until the

end of Clark’s portion of the interview. We further conclude the trial court did not err in

finding no basis for Mogle’s claim that Clark made improper promises of leniency in

exchange for his cooperation. Importantly, Mogle did not make any admissions during

the interview regarding the arson offenses. Thus, we cannot conclude this interview was

tainted by improper conduct.

      {¶ 14} The record indicates that the second interview was conducted at Mogle’s

request. It took place in the Darke County jail, and we have only an audio-recording of

this interview, which lasted 87 minutes. Mogle does not claim that he was subjected to

any physical deprivations during this interview. However, he does take exception to

statements made by Clark throughout the interview. Specifically, Clark made statements

indicating the prosecutor would give Mogle more favorable treatment if Mogle made a

confession. Clark also indicated that the judge was “light on sentencing,” because he

did not believe that prison sentences resulted in rehabilitation. Clark also repeatedly

threatened to arrest Mogle’s girlfriend for obstruction of justice, which he claimed would

cause Children’s Services to take custody of the couples’ child. Finally, Clark stated that

the arson offenses would be misdemeanors because the buildings involved were

abandoned and were valued at less than $150,000 each.

      {¶ 15} Mogle did make possibly inculpatory statements during this interview when

he stated that he was in the area with another suspect when that suspect set fire to a

barn and a home.      However, Mogle asserted that he did not go onto the subject

properties, and he denied knowing the other suspect was setting fires. Mogle claimed
                                                                                         -7-


he did not learn of the fires until the other suspect later informed him that the structures

had been set on fire. Throughout the interview, Mogle insisted that he did not burn any

structures.

       {¶ 16} We begin with Clark’s statements in which he claimed the prosecutor would

be inclined to treat Mogle more favorably were he to “tell the truth” and that the judge

tended to be lenient in sentencing.     This court has previously held that statements

indicating a defendant’s cooperation will be considered and may result in more lenient

treatment do not constitute undue influence or coercion. State v. Stringham, 2d Dist.

Miami No. 2002-CA-9, 2003-Ohio-1100, ¶ 16. Further, Clark did not claim the judge

would be lenient in sentencing Mogle. Instead, he merely noted that the judge tended to

disfavor prison sentences. Nothing in the interview causes us to disagree with the trial

court’s determination that Clark’s conduct did not render involuntary Mogle’s arguably

inculpatory statements.

       {¶ 17} We next turn to Clark’s repeated threats to arrest Mogle’s girlfriend for

obstruction of justice based upon the girlfriend’s lying to Clark concerning Mogle’s

whereabouts.    These threats were repeated during the third interview.          Thus, our

analysis of this issue relates to both the second and third interviews.

       {¶ 18} “[T]hreats to arrest members of a suspect's family may cause a confession

to be involuntary.” State v. Perez, 124 Ohio St.3d 122, 2009-Ohio-6179, 920 N.E.2d

104, ¶ 72, quoting United States v. Finch, 998 F.2d 349, 356 (6th Cir.1993). “The issue

‘turns on * * * whether the threat could have been lawfully executed.’ ” Id., quoting United

States v. Johnson, 351 F.3d 254, 263 (6th Cir.2003). “If the police had probable cause

to arrest the person in question, a threat to do so is not coercive and thus does not render
                                                                                           -8-


a confession involuntary.” Id.

       {¶ 19} Mogle does not claim that Clark lacked probable cause to arrest his

girlfriend. Indeed, Clark cited evidence the girlfriend lied to him when he asked her about

Mogle’s location. Thus, we cannot say the threat to arrest the girlfriend constituted

coercive conduct which made Mogle’s arguably inculpatory statements involuntary.

       {¶ 20} Perhaps more problematic was Clark’s assertion that, upon Mogle’s

girlfriend’s arrest, Children’s Services would take custody of their child. But Clark’s threat

did not cause Mogle to change his version of events or to otherwise further inculpate

himself.   Thus the threat, even if coercive, did not trigger any admission or other

statement to suppress.

       {¶ 21} Finally, we turn to Mogle’s claim that Clark misstated the law when he

indicated that the arsons at issue would constitute misdemeanors, rather than felonies,

based upon his belief that the subject buildings had been abandoned and were valued at

less than $150,000. 1      “[A] police officer's misstatement of the law may render a

confession involuntary.”     (Citation omitted.)   State v. Western, 2015-Ohio-627, 29

N.E.3d 245, ¶ 38 (2d Dist.).

       {¶ 22} We note that, immediately after Clark made the above-cited statement,

Mogle said, “How do you figure that? I never heard of that.” Exh. 2. Mogle then cited

to the arson statute, R.C. 2909.03, at which point he and Clark reviewed the correct

statutory language.     Clark then noted that he had incorrectly stated the relevant

monetary amount. Thus, it appears that Mogle was well-acquainted with the relevant


1 The portion of the statute referenced by Clark, R.C. 2909.03(D)(2)(b), actually elevates
certain arson offenses from misdemeanors to felonies provided the properties are valued
at $1,000 or more.
                                                                                           -9-


arson provisions and that any misstatement by Clark had no undue influence on Mogle.

Therefore, we conclude this claim lacks merit.

       {¶ 23} During the third interview, Mogle continued to assert he was in the area with

the actual arsonist, but, otherwise, he made no inculpatory statements. While Clark

continued to assert that he would charge Mogle’s girlfriend, Mogle continued to deny

involvement in any arsons. We find nothing in the third interview upon which to conclude

the trial court erred in denying the motions to suppress.

       {¶ 24} In ruling on a motion to suppress, the trial court “assumes the role of the

trier of fact, and, as such, is in the best position to resolve questions of fact and evaluate

the credibility of the witnesses.” State v. Retherford, 93 Ohio App.3d 586, 592, 639

N.E.2d 498 (2d Dist.1994); State v. Knisley, 2d Dist. Montgomery No. 22897, 2010-Ohio-

116, ¶ 30. Accordingly, when we review suppression decisions, we must accept the trial

court's findings of fact if they are supported by competent, credible evidence. Retherford

at 592. “Accepting those facts as true, we must independently determine as a matter of

law, without deference to the trial court's conclusion, whether they meet the applicable

legal standard.” Id.

       {¶ 25} The interviews demonstrate that Mogle was well-acquainted with the legal

system and the law. He did not appear to be in discomfort during any of the interviews,

and there was no evidence of physical deprivation or threats. Mogle also did not appear

to be intimidated by the length or frequency of the interviews.         While he did make

statements that placed him near the relevant crime scenes, Mogle adamantly denied

involvement with the arsons.

       {¶ 26} Based upon this record, we cannot conclude the trial court erred in
                                                                                 -10-


overruling Mogle’s motions to suppress. Accordingly, the sole assignment of error is

overruled.



                                      III.   Conclusion

      {¶ 27} The judgment of the trial court is affirmed.



                                    .............



DONOVAN, J. and HALL, J., concur.



Copies sent to:

James D. Bennett
Alexander S. Pendl
Hon. Jonathan P. Hein